     Case 5:19-cv-01457-KES Document 20 Filed 05/26/20 Page 1 of 10 Page ID #:988



1
2
3                                                                                     O
4
5
6
7
8                               UNITED STATES DISTRICT COURT
9                             CENTRAL DISTRICT OF CALIFORNIA
10
11    JANIE C.,                                             Case No. 5:19-cv-1457-KES
12                     Plaintiff,
                                                          MEMORANDUM OPINION AND
13         v.
                                                                 ORDER
14    ANDREW M. SAUL, Commissioner
      of Social Security,
15
                       Defendant.
16
17
18                                                   I.
19                                  PROCEDURAL BACKGROUND
20              Plaintiff Janie C. (“Plaintiff”) applied for Title II Social Security disability
21   insurance benefits in January 2016, alleging a disability onset date of October 15,
22   2012. Administrative Record (“AR”) 168-74. Plaintiff worked at a grocery store
23   for years as a general merchandise clerk, with her last position being in the floral
24   department. AR 40-41, 183. She left that job complaining of repetitive motion
25   injuries to both wrists and eventually settled a workers’ compensation claim. AR
26   42.
27              On June 5, 2018, the Administrative Law Judge (“ALJ”) conducted a
28   hearing at which Plaintiff, who was represented by counsel, testified, along with a

                                                     1
     Case 5:19-cv-01457-KES Document 20 Filed 05/26/20 Page 2 of 10 Page ID #:989



1    vocational expert (“VE”). AR 32-74.
2            On July 27, 2018, the ALJ issued an unfavorable decision. AR 12-26. The
3    ALJ found that Plaintiff suffered from medically determinable severe impairments
4    of “bilateral carpal tunnel syndrome, status post-release and revision; fibromyalgia
5    versus myofascial pain syndrome versus chronic regional pain syndrome
6    (“CRPS”); cervical spine degenerative disc disease; and lumbar spine degenerative
7    disc disease.” AR 17. Despite these impairments, the ALJ found that Plaintiff had
8    the residual functional capacity (“RFC”) to perform light work (which generally
9    requires lifting 10 pounds frequently and 20 pound occasionally) with additional
10   limitations on postural activities and only “occasional” fingering and handling.
11   AR 18. Based on this RFC and the testimony of the VE, the ALJ found that
12   Plaintiff could work as a school bus monitor or usher, both of which require light
13   exertion per the Dictionary of Occupational Titles (“DOT”). AR 25-26. The ALJ
14   concluded that Plaintiff was not disabled. AR 26.
15                                               II.
16                                   ISSUES PRESENTED
17           Issue One: Whether the ALJ erred in evaluating the opinions of Dr. Uppal.
18   (Dkt. 18, Joint Stipulation [“JS”] at 4.)
19           Issue Two: Whether the ALJ erred in evaluating the opinions of Dr. Kupfer.
20   (Id.)
21                                               III.
22                                     RELEVANT LAW
23           District courts have jurisdiction to review the final decisions of the
24   Commissioner and have the power to affirm, modify, or reverse the
25   Commissioner’s decisions, with or without remanding for further hearings. 42
26   U.S.C. § 405(g); see also id. § 1383(c)(3).
27           When asked to review the Commissioner’s decision, the Court takes as
28   conclusive any findings of the Commissioner which are free from legal error and
                                                       2
     Case 5:19-cv-01457-KES Document 20 Filed 05/26/20 Page 3 of 10 Page ID #:990



1    supported by “substantial evidence.” Id. § 405(g). Substantial evidence is “such
2    evidence as a reasonable mind might accept as adequate to support a conclusion,”
3    and it must be based on the record as a whole. Richardson v. Perales, 402 U.S.
4    389, 401 (1971). “‘Substantial evidence’ means more than a mere scintilla,” id.,
5    but “less than a preponderance.” Desrosiers v. Secretary of Health & Human
6    Services, 846 F.2d 573, 576 (9th Cir. 1988) (citation omitted). Even if the
7    Commissioner’s findings are supported by substantial evidence, the decision
8    should be set aside if proper legal standards were not applied when weighing the
9    evidence. Benitez v. Califano, 573 F.2d 653, 655 (9th Cir. 1978) (quoting Flake v.
10   Gardner, 399 F.2d 532, 540 (9th Cir. 1978)).
11         In reviewing the record, the Court must consider both the evidence that
12   supports and detracts from the Commissioner’s conclusion. Jones v. Heckler, 760
13   F.2d 993, 995 (9th Cir. 1985). Part of this evidence includes medical opinions
14   from treating, examining, and consulting physicians. See 20 C.F.R. § 404.1527(c);
15   Lester v. Chater, 81 F.3d 821, 830 (9th Cir. 1995). “As a general rule, more
16   weight should be given to the opinion of a treating source than to the opinion of
17   doctors who do not treat the claimant.” Turner v. Comm’r of SSA, 613 F.3d 1217,
18   1222 (9th Cir. 2010) (citation omitted). This rule, however, is not absolute.
19   “Where . . . a nontreating source’s opinion contradicts that of the treating physician
20   but is not based on independent clinical findings, or rests on clinical findings also
21   considered by the treating physician, the opinion of the treating physician may be
22   rejected only if the ALJ gives specific, legitimate reasons for doing so that are
23   based on substantial evidence in the record.” Andrews v. Shalala, 53 F.3d 1035,
24   1041 (9th Cir. 1995) (citation omitted).
25         The Ninth Circuit applies a harmless error analysis to social security
26   appeals. McLeod v. Astrue, 640 F.3d 881, 887 (9th Cir. 2011). ALJ errors in
27   social security cases are harmless if they are “inconsequential to the ultimate
28   nondisability determination,” whereas “a reviewing court cannot consider [an]
                                                  3
     Case 5:19-cv-01457-KES Document 20 Filed 05/26/20 Page 4 of 10 Page ID #:991



1    error harmless unless it can confidently conclude that no reasonable ALJ, when
2    fully crediting the testimony, could have reached a different disability
3    determination.” Stout v. Comm’r, Soc. Sec. Admin., 454 F.3d 1050, 1055-56 (9th
4    Cir. 2006). The harmless error analysis applies in assessing the impact of an ALJ’s
5    failure to discuss a medical opinion or give sufficient reasons for discounting it.
6    Marsh v. Colvin, 792 F.3d 1170, 1172 (9th Cir. 2015).
7                                              IV.
8                                       DISCUSSION
9          ISSUE ONE: Dr. Uppal.
10             1. Summary of Dr. Uppal’s Opinions.
11         On July 30, 2013, Dr. Uppal performed an initial qualified medical
12   evaluation in connection with Plaintiff’s workers’ compensation claim. AR 317.
13   He recited the history of her wrist pain and surgeries starting in 2012 through her
14   failed attempts to return to work in February and May of 2013. AR 319. He noted
15   that Plaintiff’s job duties involved chopping fruit, cutting flower stems, arranging
16   flowers, and lifting potted plants weighing between 5 and 10 pounds. AR 320. As
17   “work restrictions,” he opined that she should do “no heavy lifting; no power
18   gripping; no repetitive flexion or extension of the right or left hand.” AR 321.
19         On September 14, 2014, Dr. Uppal performed a qualified medical re-
20   evaluation. AR 310. He noted that since the last evaluation in July 2013, Plaintiff
21   had undergone additional surgeries on her left and right wrists. Those surgeries
22   brought temporary pain relief, but then her pain worsened. AR 311. He opined
23   that Plaintiff had increased impairment due to increased pain. AR 313. As new
24   work restrictions, he opined that she was precluded from lifting “greater than five
25   pounds” and from “power gripping.”1 Id.
26
           1
27           Plaintiff testified that medical tests had established she could only lift 2
     pounds, and she could not lift her 6-pound puppy. AR 55-56. She also testified
28   that she limped “really badly,” dropped “everything,” could only walk to the
                                                  4
     Case 5:19-cv-01457-KES Document 20 Filed 05/26/20 Page 5 of 10 Page ID #:992



1              2. The ALJ’s Evaluation of Dr. Uppal’s Opinions.
2          The ALJ gave “partial weight” to Dr. Uppal’s July 2013 opinions “due to the
3    vagueness of certain terms.” AR 24. The ALJ reasoned that although Dr. Uppal
4    had not quantified his restriction against “heavy” lifting, presumably a restriction
5    against heavy lifting was consistent with light work. Id. The ALJ also noted that
6    the RFC’s restriction to only “occasional” handling and fingering was consistent
7    with a restriction against repetitive extension and flexion of the hands. Id. Finally,
8    the ALJ admitted that while he was unsure what would constitute “power
9    gripping,” he believed that a preclusion against climbing ladders, ropes, or
10   scaffolds would eliminate work situations that required power gripping. Id. The
11   ALJ summarized Dr. Uppal’s September 2014 re-evaluation but did not assign a
12   specific weight to its opinions about work restrictions. AR 20.
13         In determining Plaintiff’s RFC for light work, the ALJ gave “significant”
14   weight to the opinions of the state agency consultants, both of whom opined that
15   Plaintiff could lift 20 pounds occasionally and 10 pounds frequently. AR 23, citing
16   AR 81, 92-93. The ALJ also gave “partial” weight to Dr. Kupfer, who opined in
17   October 2014 that Plaintiff could return to work without a lifting restriction. AR
18   24, citing AR 386.
19             3. Analysis of Claimed Error.
20         First, Plaintiff argues that the ALJ erred in evaluating Dr. Uppal’s July 2013
21   opinions, because Dr. Uppal “clarified” in his September 2014 report that his
22   restriction against “heavy” lifting was a restriction against lifting more than 5
23
     mailbox, spent 80% of her days in bed, and had “done everything” that doctors had
24   recommended. AR 52-54, 57. The ALJ discounted her subjective symptom
25   testimony, noting inconsistency with the objective medical evidence; that she had
     failed to follow certain treatment recommendations, including referrals to physical
26   therapy and acupuncture (AR 22); that she did not use an assistive device to walk;
27   and that physical examination findings often showed a normal gait and no motor
     loss in the lower extremities (AR 23). Plaintiff does not challenge these findings.
28
                                                  5
     Case 5:19-cv-01457-KES Document 20 Filed 05/26/20 Page 6 of 10 Page ID #:993



1    pounds. (JS at 5.) The record does not support this argument. Dr. Uppal’s
2    September 2014 report expressly says that Plaintiff was more impaired than she
3    was in 2013, because her pain worsened after two more hand surgeries in early
4    2014. AR 311, 313. Moreover, “heavy” lifting at the very least means lifting
5    items that most people consider heavy, and most people do not consider 5-pound
6    items heavy. Dr. Uppal, therefore, was assessing new restrictions in 2014, not
7    clarifying the restrictions against “heavy lifting” he assessed in 2013.
8          Second, Plaintiff argues that the ALJ erred by failing to give reasons for
9    rejecting Dr. Uppal’s 2014 opinion that Plaintiff could not lift more than 5 pounds.
10   (JS at 6.) Defendant argues that any error is harmless, because the VE’s testimony
11   provides substantial evidence to support a finding that working as a school bus
12   monitor does not requiring lifting more than 5 pounds. (Id. at 10-11.)
13         The VE testified that a hypothetical person with Plaintiff’s RFC could not do
14   Plaintiff’s past work, because that work required more than occasional handling
15   and fingering. AR 64. The VE then testified that a person limited to occasional
16   handling could work as an usher (DOT 344.677-014) or school bus monitor (DOT
17   372.667-042). Id. The ALJ asked if the handling and fingering required for those
18   jobs was truly up to 1/3 of the workday or less. AR 65. The VE testified that it
19   was “occasional” for ushers (meaning up to 1/3 of the workday)2 but “none” for
20   school bus monitors. Id.
21         Plaintiff’s counsel asked the VE if someone could work as a school bus
22   monitor and not “do anything with their hands in the entire job.” AR 66. The VE
23   explained that the job duties involved, “watching to make sure that no one kills
24   anybody ….. You’re a companion of sorts. … [S]o it doesn’t require much hand
25   use. No, it doesn’t. You don’t have to like write anything down, or hold anything
26   ….” Id. The VE further testified that school bus monitors are not normally
27
           2
               See Social Security Ruling 83-10, 1983 WL 31251.
28
                                                  6
     Case 5:19-cv-01457-KES Document 20 Filed 05/26/20 Page 7 of 10 Page ID #:994



1    required to place children in seats or help them with their seatbelts. Id. Finally,
2    the VE testified that her testimony was consistent with the DOT, except for her
3    testimony about the effect of excessive absenteeism which was based on
4    experience. AR 72.
5          Per the DOT, the job duties of a school bus monitor are to oversee loading of
6    the bus, ride the bus to prevent altercations between students and damage to the
7    bus, and participate in safety drills. The DOT rates the job’s handling and
8    fingering requirements as “not present.” The DOT classifies the job as “light”
9    work but notes that a job is considered “light” even if its lifting requirements are
10   “negligible” if it requires a significant degree of walking or standing. DOT
11   372.667-042.
12         Respondent argues that since the job of school bus monitor does not require
13   handling or fingering, it does not require picking things up, which means it does
14   not require lifting, let alone lifting more than 5 pounds. (JS at 10-11.) Plaintiff
15   counters that the VE testified that the job does not require “much” hand use, which
16   means it requires some hand use, and that hand use might include lifting items that
17   weigh 5 pounds or more. (Id. at 12.)
18         The duties of a school bus monitor listed in the DOT do not include lifting
19   anything, and the DOT rated the job’s handling and fingering requirements as “not
20   present.” It is hard to imagine how a person could engage in lifting without
21   handling or fingering. The DOT’s description, along with the VE’s testimony,
22   provides substantial evidence to support the conclusion that this job is rated “light”
23   because it requires walking and standing to supervise the loading and unloading of
24   school buses – not because it requires lifting items that weigh more than 5 pounds.
25   Thus, even if the ALJ had considered and credited Dr. Uppal’s restriction against
26   lifting more than 5 pounds, substantial evidence (i.e., the VE’s testimony and the
27   DOT) would still support the ALJ’s finding that Plaintiff could work as a school
28   bus monitor. This makes any error by the ALJ in failing to evaluate Dr. Uppal’s
                                                  7
     Case 5:19-cv-01457-KES Document 20 Filed 05/26/20 Page 8 of 10 Page ID #:995



1    2014 opinions harmless.3
2          ISSUE TWO: Dr. Kupfer.
3              1. Summary of Dr. Kupfer’s Opinions.
4          Dr. Kupfer, a surgeon, saw Plaintiff in December 2013. AR 325. He
5    recommended further surgery, because she had achieved “substantial symptom
6    relief though of short duration” with steroid injections to the wrist, suggesting to
7    him a pathology that could be surgically corrected. AR 328. He recommended
8    surgery on her left wrist first, followed by the right only if the left-side procedure
9    was successful. Id. Prior to either of those surgeries, he opined that Plaintiff could
10   return to work in the floral department, but only if she could avoid “lifting or
11   carrying exceeding 10 pounds taking a 5 minute break for stretching exercises each
12   hour.” AR 329. Since Dr. Kupfer only treated Plaintiff for hand and wrist pain, he
13   was presumably referring to stretching exercises for her hands and wrists.
14         On January 10, 2014 (still pre-surgery), he assessed the same work
15   restrictions. AR 331-32. Plaintiff had left-wrist surgery on January 15, 2014. AR
16   337. After surgery, Dr. Kupfer opined that she was “temporarily totally disabled”
17   as she recovered from the surgery. AR 335. He offered this same opinion through
18   June 2014 when Plaintiff had right-wrist surgery. AR 335, 341, 351-52, 368.
19   After that surgery, he again assessed her as “temporarily totally disabled” during
20   the recovery period. AR 361, 375, 381. In October 2014, he cleared Plaintiff to
21
22         3
             Plaintiff argues that the VE did not testify what percentage of school bus
23   monitors are not required to engage in fingering and handling, and that such a
     consideration might erode the number of jobs available nationally. (JS at 12.) The
24   import of the VE’s testimony was that the job as generally performed does not
25   require fingering or handling (and therefore lifting), such that no erosion need be
     considered. The VE testified that 45,000 school bus monitor jobs are available
26   nationally (AR 45), a number that qualifies as “significant.” See Gutierrez v.
27   Colvin, 740 F.3d 519, 527-29 (9th Cir. 2014) (finding 25,000 jobs nationally is a
     significant number).
28
                                                  8
     Case 5:19-cv-01457-KES Document 20 Filed 05/26/20 Page 9 of 10 Page ID #:996



1    return to work in the florist department with only restrictions against “fine finger
2    activities involving dexterity” and “forceful strength activities” such as pulling or
3    twisting with both hands. AR 386.
4              2. The ALJ’s Evaluation of Dr. Kupfer’s Opinions.
5          The ALJ summarized Plaintiff’s 2014 surgeries. AR 20. The ALJ gave
6    “partial” weight to the work restrictions Dr. Kupfer assessed in October 2014. AR
7    24. The ALJ did not discuss the work restrictions Dr. Kupfer assessed in
8    December 2013 and January 2014, i.e., to avoid lifting more than 10 pounds and
9    take a 5-minute stretch break every hour. AR 329.
10             3. Analysis of Claimed Error.
11         First, Plaintiff contends that the ALJ erred by not discussing and giving
12   reasons for rejecting Dr. Kupfer’s December 2013 and January 2014 work
13   restrictions. (JS at 13.) Defendant counters that the ALJ did not need to discuss
14   those restrictions since they were only in place before Plaintiff’s corrective
15   surgeries in January and June 2014. (Id. at 16.) Plaintiff replies that since this
16   reason was not offered by the ALJ, the Court may not consider it. (Id. at 17.)
17         The ALJ’s failure to specifically discuss the work restrictions assessed by
18   Dr. Kupfer over a 40-day period (i.e., from December 6, 2013 [AR 329] until
19   Plaintiff’s surgery on January 15, 2014 [AR 337]) was harmless error. The Court’s
20   analysis with respect to the ALJ’s failure to consider Dr. Uppal’s opinion that
21   Plaintiff could not lift more than 5 pounds applies equally to the ALJ’s failure to
22   consider Dr. Kupfer’s opinion that Plaintiff could not lift more than 10 pounds.
23         While the ALJ’s hypothetical question to the VE did not include an
24   opportunity to take hand-stretching breaks every hour, substantial evidence
25   supports a finding that Plaintiff could do so while working as a school bus monitor.
26   Per the DOT and the VE’s testimony, the job duties include riding the bus. A
27   school bus monitor can do hand and wrist stretching exercises while riding the bus.
28   It is clear from the record, therefore, that the identified error was harmless.
                                                  9
     Case 5:19-cv-01457-KES Document 20 Filed 05/26/20 Page 10 of 10 Page ID #:997



1                                         IV.
2                                   CONCLUSION
3          For the reasons stated above, IT IS ORDERED that judgment shall be
4    entered AFFIRMING the decision of the Commissioner.
5
6    DATED: May 26, 2020                        ______________________________
7                                               KAREN E. SCOTT
                                                United States Magistrate Judge
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                             10
